Kadien, J.
The indictment charges the defendant with the crime of murder in the second degree, alleged to have been committed by him by discharging a bullet into the body of Anthony Fierro from a twenty-five-calibre Colt pistol bearing the number 200511.
The defendant now seeks an order directing the district attorney to furnish and deliver to him photographs of all fingerprints found on the aforesaid pistol. The alleged facts set forth in defendant’s moving affidavit are most unusual. It appears therefrom that the defendant with many others attended a meeting at which the defendant actually saw another fire the shot that killed the deceased; that he made complaint thereof and immediately pointed out the place of concealment of the pistol.
The district attorney urges in -opposition to the motion that the application is an attempt to compel the prosecution to divulge its evidence.
The motion assumes that fingerprint impressions were obtained from the pistol, but the People have neither denied nor admitted such to be the case. The court has no knowledge as to whether such prints exist. If fingerprint impressions were obtained from the pistol, they will be a decisive factor in determining the question as to who fired the shot that killed the deceased.
*819In view of the situation presented by defendant’s contention, I cannot agree with the grounds urged in opposition to the motion.
The defendant is entitled to the benefit of any reasonable opportunity to prepare his defense and to prove his innocence. Justice demands that this application be granted.
Motion granted. Submit order providing for the furnishing of such prints within two days after the service of a copy of order with notice of entry on the district attorney.